NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0289n.06

                                        Case No. 21-5914

                          UNITED STATES COURT OF APPEALS
                                                                                        FILED
                                                                                   Jul 19, 2022
                               FOR THE SIXTH CIRCUIT
                                                                              DEBORAH S. HUNT, Clerk


                                                       )
UNITED STATES OF AMERICA,
                                                       )
       Plaintiff-Appellee,                             )
                                                       )        ON APPEAL FROM THE
v.                                                     )        UNITED STATES DISTRICT
                                                       )        COURT FOR THE EASTERN
JOHN W. LAWSON                                         )        DISTRICT OF KENTUCKY
       Defendant-Appellant.                            )
                                                       )
                                                       )                             OPINION


Before: BOGGS, COLE, and GRIFFIN, Circuit Judges.

       COLE, Circuit Judge. John Lawson was indicted for: (1) unlawful distribution of 500

grams or more of methamphetamine; (2) unlawful distribution of methamphetamine;

(3) possession of a firearm in furtherance of drug trafficking; and (4) possession of a firearm by a

convicted felon. Prior to trial, Lawson twice unsuccessfully moved to suppress the evidence

against him. First, he moved to suppress evidence obtained from a traffic stop. Next, he moved

to suppress evidence obtained from two separate searches of his residence. After the district court

denied both motions, the jury convicted Lawson on all four counts. Lawson now appeals, arguing

that the district court erred in denying his motions to suppress. For the reasons set forth below,

we affirm.
Case No. 21-5914, United States v. Lawson


                                        I. BACKGROUND

       In the early morning on February 12, 2020, Gerald Salyer, an officer with the Richmond,

Kentucky Police Department, saw John Lawson driving a Chevrolet Suburban at a gas station.

Salyer followed Lawson onto the road and ran the vehicle’s license plate information through a

database called the Automated Vehicle Information System (“AVIS”). AVIS is used by officers

to check vehicle information, including the insurance status of a car. AVIS returned a response of

“verify proof of insurance status.” Based on this information, Salyer initiated a traffic stop of

Lawson.

       Upon contact with Lawson, Salyer told him that the reason for the stop was to verify

insurance. Salyer immediately asked to see Lawson’s license and insurance. Lawson was unable

to provide valid proof of insurance, even after Salyer offered to call potential insurance providers.

While Lawson unsuccessfully searched for insurance, Deputy Sherriff Jonathan Thompson and his

drug detection dog, Kash, arrived on the scene. Kash alerted the officers to the presence of drugs

inside of the Suburban. This led the officers to search the car. They found $23,000 in cash, two

glass pipes with possible drug residue, a loaded handgun, and a utility bill addressed to Lawson at

4442 Hays Fork Lane in Richmond, Kentucky.           A search of Lawson’s person, incident to arrest,

revealed $500 in cash, a single Lortab pill, a small plastic bag, and several bullets.

       Based on the evidence found at the traffic stop, Salyer immediately applied for a warrant

to search the residence located at 4442 Hays Fork Lane. In addition to the foregoing information,

Salyer’s affidavit included the following facts:




                                                   -2-
Case No. 21-5914, United States v. Lawson


         1. At the stop, Lawson provided officers with inconsistent stories about where the cash
             came from.

         2. Salyer checked Lawson’s criminal history and found that it included a prior federal
             conviction for conspiracy to manufacture methamphetamine. He also had pending
             charges for drug offenses, among other activities, in Madison County, where Richmond
             is located.

         3. The vehicle was registered at 4442 Hays Fork Lane.

         4. After the stop, Salyer spoke to Madison County officers and detectives with the
             Madison County drug task force, who informed him that “Lawson has been known to
             transport 15 to 20 lbs of Methamphetamine from Atlanta, Georgia to Kentucky.”
             (Order, R. 73, PageID 381; Salyer Aff., R. 60-1.)

         5. The detectives also told Salyer they had received multiple complaints1 that Lawson
             stored large amounts of cash and methamphetamine in hidden compartments in his
             residence at 4442 Hays Fork Lane.

         6. Salyer had reviewed one specific complaint, which was sent to him by Deputy Quiles.
             This complaint stated that Quiles had been directly informed by a known and named
             individual that Lawson was a “big drug dealer” who lived on Hays Fork Lane. This
             informant told Quiles that Lawson went to Atlanta and other cities and picked up
             15 pounds of methamphetamine and other drugs. When Quiles asked the informant
             whether he had ever seen any of this himself, the informant said he had seen both the
             drugs and money firsthand.

         7. Salyer’s training, experience, and participation in drug trafficking investigations gave
             him additional insights.

         Salyer was successful in obtaining the search warrant, and that same afternoon, the

Richmond Police Department and officers from the local drug task force executed the warrant.


1
 “Complaints” refers to information (such as tips) given to officers by private citizens, typically related to suspected
criminal activity.

                                                         -3-
Case No. 21-5914, United States v. Lawson


The officers seized the following items from the residence: (1) a loaded rifle with ammunition;

(2) paper ledgers indicating large amounts of money and narcotics; (3) a large bundle of American

currency; and (4) a large amount of suspected Xanax tablets inside a baggie. While searching the

residence, the officers were advised that suspected heroin and methamphetamine were found on

Lawson at the Madison County Detention Center. Thus, the officers terminated the search and

filed another affidavit, this time seeking a warrant for the 4442 Hays Fork Lane residence that

would authorize a search for controlled substances. The first search warrant did not reference

drugs, but sought only “records, notes, writings, documents, recordings, safes, computers and

cellular telephones” for evidence of crime generally. Detective Donovan Nolan of the Kentucky

State Police authored the second search warrant, and his affidavit “presented essentially identical

information to Officer Salyer’s affidavit.” (Order, R. 73, PageID 382.) Additionally, Nolan’s

affidavit listed what had been found during the first search of the residence and the narcotics found

on Lawson at the jail.

        The officers successfully obtained the second search warrant that same day. Then, they

executed another search of the residence and found “a bag with suspected Xanax pills and other

individual packages of suspected Xanax, a large bag containing suspected methamphetamine, a

money counter, another handgun and ammunition, various currency (in unknown amounts), and a

large digital scale.”

        Lawson was indicted in the Eastern District of Kentucky on four counts: (1) unlawful

distribution of 500 grams or more of methamphetamine, in violation of 21 USC § 841(a)(1);

(2) unlawful distribution of methamphetamine, in violation of § 841(a)(1); (3) possession of a

firearm in furtherance of drug trafficking, in violation of 18 USC § 924(c); and (4) possession of

a firearm by a convicted felon, in violation of 18 USC § 922(g)(1).


                                                -4-
Case No. 21-5914, United States v. Lawson


       Lawson separately moved to suppress the evidence obtained from the traffic stop and the

evidence obtained from both searches of 4442 Hays Fork Lane. After both motions were

unsuccessful, Lawson stood trial and the jury convicted him on all four counts. He was sentenced

to 240 months of imprisonment and ten years of supervised release. Lawson timely appealed.

                                         II. ANALYSIS

       Lawson presents two arguments on appeal. Lawson first argues that the traffic stop was

not supported by reasonable suspicion, and therefore the district court erred in denying his motion

to suppress the evidence obtained because of the stop. According to Lawson, a response from

AVIS suggesting that insurance status should be verified cannot give rise to reasonable suspicion

supporting an investigatory stop. Therefore, in his view, the district court erred in denying his

motion to suppress the evidence obtained because of the stop. Second, Lawson argues that the

district court erred when it denied his motion to suppress the evidence obtained from the two

searches of the 4442 Hays Fork Lane residence. Lawson contends that the searches were unlawful

because Salyer’s affidavit failed to establish a sufficient nexus between the residence and

suspected criminal activity in support of probable cause. Lawson further argues that the good-

faith exception does not apply to this case because, according to him, the affidavit was bare bones

and lacked any indicia of probable cause. We address each argument in turn.

       A. Motion to Suppress Evidence from the Traffic Stop

       We start by addressing the legality of the traffic stop. Kentucky law requires motor vehicle

insurance. Ky. Rev. Stat §§ 304.39-090, 186A.065. In this case, Salyer’s sole basis for initiating

the stop was an AVIS response indicating that the Suburban’s insurance should be verified. Thus,

the dispositive issue here is whether that AVIS notification gave rise to reasonable suspicion

sufficient to support stopping Lawson.


                                               -5-
Case No. 21-5914, United States v. Lawson


          “When reviewing a motion to suppress, [the panel] must consider evidence in the light

most likely to support the district court’s decision[.]” United States v. Marxen, 410 F.3d 326, 328

(6th Cir. 2005) (citation and quotation marks omitted). “[A] district court’s factual findings are

accepted unless they are clearly erroneous; however, the district court’s application of the law to

the facts, such as a finding of probable cause, is reviewed de novo.” United States v. Pasquarille,

20 F.3d 682, 685 (6th Cir. 1994) (quoting United States v. Thomas, 11 F.3d 620, 627 (6th Cir.

1993)).

          The stop of a vehicle qualifies as the “seizure” of a “person” that must be “reasonable”

under the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809–10 (1996). But in this

context, the reasonableness inquiry does not require a warrant. The law permits vehicle stops

based on a mere “reasonable suspicion” that a felony has occurred or that a misdemeanor is

occurring. See United States v. Collazo, 818 F.3d 247, 253–54 (6th Cir. 2016). Reasonable

suspicion is more than a hunch, but it is “considerably less than proof of wrongdoing by a

preponderance of the evidence.” United States v. Townsend, 330 F.3d 438, 441 (6th Cir. 2003)

(citation omitted). “If an officer possesses a particularized and objective basis for suspecting the

particular person of criminal activity based on specific and articulable facts, he may conduct a . . .

stop.” Dorsey v. Barber, 517 F.3d 389, 395 (6th Cir. 2008) (quoting Smoak v. Hall, 460 F.3d 768,

778–79 (6th Cir. 2006)).

          The lawfulness of an investigatory stop is judged by the totality of the circumstances to

“determine whether the individual factors, taken as a whole, give rise to reasonable suspicion, even

if each individual factor is entirely consistent with innocent behavior when examined separately.”

United States v. Perez, 440 F.3d 363, 371 (6th Cir. 2006) (quoting United States v. Smith, 263 F.3d

571, 588 (6th Cir. 2001)). “This process allows officers to draw on their own experience and


                                                -6-
Case No. 21-5914, United States v. Lawson


specialized training to make inferences from and deductions about the cumulative information

available to them that might well elude an untrained person.” United States v. Pearce, 531 F.3d

374, 380 (6th Cir. 2008) (citation and quotation marks omitted).

       Here, the totality of circumstances gave rise to reasonable suspicion that Lawson was

engaged in criminal activity (in this case, driving without insurance). On the morning of the stop,

Salyer ran the Suburban’s license plate information through AVIS. AVIS returned a response of

“verify proof of insurance status.” Drawing on his three years of experience as an officer, Salyer

believed that this AVIS response constituted reasonable suspicion in support of a stop. He testified

that he had used the AVIS database in each of his approximately 1,000 traffic stops. In 100 of

these traffic stops, Salyer’s decision to initiate the stop was based entirely on an AVIS response of

“verify proof of insurance”, and in about 75% of those stops, the driver could not provide proof of

valid insurance. Given that Salyer testified he had used AVIS thousands of times, and that in his

experience the system was generally reliable, a response of “verify proof of insurance” provided

Salyer with reasonable suspicion that Lawson was violating Kentucky law.

       Because the traffic stop was supported by reasonable suspicion, we affirm the district

court’s denial of Lawson’s first motion to suppress the evidence.

       B. Motion to Suppress the Evidence from the Searches of 4442 Hays Fork Lane

       Turning to the second issue on appeal, Lawson argues that the district court erred in

denying his motion to suppress the evidence obtained from both searches of the 4442 Hays Fork

Lane residence. Specifically, he contends that the searches of the 4442 Hays Fork Lane residence

were not supported by probable cause because Salyer’s affidavit failed to establish a minimally

sufficient nexus between ongoing criminal activity and 4442 Hays Fork Lane. For the following

reasons, we agree with the district court that the warrants were supported by probable cause.


                                                -7-
Case No. 21-5914, United States v. Lawson


       As an initial matter, officers were authorized to search 4442 Hays Fork Lane twice. But in

his briefing, Lawson focuses entirely on Salyer’s affidavit, which was only offered in support of

the first search warrant. But because the second affidavit, Nolan’s affidavit, naturally flows from

Salyer’s affidavit and contains nearly identical information, our discussion is relevant to both

probable cause determinations.

       The Fourth Amendment requires a search warrant to be supported by probable cause. U.S.

Const. amend. IV. (“[N]o Warrants shall issue, but upon probable cause . . . .). Probable cause

exists when an affidavit shows a “fair probability” that criminal evidence will be found in the place

to be searched. United States v. Hines, 885 F.3d 919, 923 (6th Cir. 2018) (quoting United States

v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009)). Put simply, there must be a “nexus between the place

to be searched and the evidence sought.” United States v. Laughton, 409 F.3d 744, 747 (6th Cir.

2005) (quoting United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2005) (en banc)).

       Giving great deference to the issuing judge’s determination, we examine the affidavit’s

four corners to determine whether, under the totality of the circumstances, the low bar of probable

cause has been overcome. See United States v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006); see

also District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (“Probable cause ‘is not a high

bar.’” (quoting Kaley v. United States, 571 U.S. 320, 338 (2014))). We review the district court’s

legal conclusions on this matter de novo. See Carpenter, 360 F.3d at 594. We overturn a judge’s

finding of probable cause only if the judge “arbitrarily exercised his or her authority.” United

States v. Christian, 925 F.3d 305, 311–12 (6th Cir. 2019) (en banc) (citation omitted).

       In the present case, when viewed in the light most favorable to the government and while

giving the issuing judge “great deference”, the contents of the affidavits were more than enough

to establish probable cause.


                                                -8-
Case No. 21-5914, United States v. Lawson


       To summarize, the issuing judge knew that Lawson was found in the early morning with

$500 in cash, multiple bullets, a Lortab, and a small bag with possible drug residue. Inside

Lawson’s vehicle, officers found a loaded handgun, approximately $23,000 in cash, two glass

pipes with suspected drug residue, and a 100-gram weight. Further, Lawson had a criminal record,

including a drug conviction, and he gave inconsistent stories to officers regarding where the large

amounts of cash came from. Inside the vehicle, officers also found a utility bill in Lawson’s name

for 4442 Hays Fork Lane, the address to which the vehicle was registered. What’s more, Salyer’s

affidavit also discussed several complaints received by law enforcement. And Salyer reviewed a

specific tip from a named source known to Deputy Quiles, that Lawson was a “big drug dealer”

who lived on Hays Fork Lane. This known individual reported that Lawson went to Atlanta and

other cities and picked up methamphetamine and other drugs. Presented with this detailed factual

mosaic and with Salyer’s firsthand knowledge of drug-trafficking investigations, it was certainly

reasonable for the judge to determine there was a “fair probability” that criminal evidence would

be found in 4442 Hays Fork Lane. Nolan’s affidavit contained the same information, as well as

the evidence found during the first search of 4442 Hays Fork Lane.

       Lawson counters that the evidence does not sufficiently establish that he “was involved in

ongoing criminal activity.” (Appellant Br. 21.) But we disagree. First, the search warrants were

both obtained and executed the same day that an earlier search of Lawson’s person and vehicle

produced indicia of drug sales. And additional narcotics were found on Lawson in the jail,

indicating that Lawson was engaged in ongoing criminal activity. Nonetheless, Lawson still

objects to the judge’s probable cause determination, arguing that “when each piece of evidence is

unpacked and evaluated, individually and collectively, a sufficient nexus is lacking between the

traffic stop and 4442 Hays Fork Lane justifying the search warrant.” (Appellant Br. 16.)


                                               -9-
Case No. 21-5914, United States v. Lawson


       Lawson primarily takes issue with the tips included in the affidavit, which he refers to as

anonymous. He argues that “[t]he only evidence of prior alleged drug trafficking activity within

the affidavit” came from anonymous, unverified tips. (Appellant Br. 16.) According to Lawson,

these tips were not independently corroborated and thus cannot support a finding of probable

cause. This argument is unpersuasive.

       First, not every source who spoke about Lawson to the police was anonymous. As

previously discussed, both affidavits present a complaint sent by Quiles, who spoke to a named

and known source. Further, the named source gave a tip based on firsthand knowledge: they told

Quiles that they had seen large amounts of money and drugs in Lawson’s home. This kind of tip

is given weight in a probable cause inquiry because, if the statement was fabricated, police could

easily subject the known informant to criminal liability. United States v. May, 399 F.3d 817, 823

(6th Cir. 2005). Because this informant was known to law enforcement, and because of the

informant’s firsthand knowledge, the information has indicia of reliability even without

independent corroboration. And that information was further corroborated by other information

in the affidavit, such as Lawson’s prior drug trafficking history.

       Second, Lawson is right that some of the complaints listed in the affidavit were from

unnamed informants. But although anonymous tips alone can “fall short of probable cause,”

United States v. Sheckles, 996 F.3d 330, 341 (6th Cir. 2021), the tips in this case were corroborated

by several facts in Salyer’s affidavit. First, Lawson had a prior drug trafficking conviction.

Second, indicia of drug sales were found on Lawson’s person and in his vehicle during the traffic

stop, corroborating the tips from unnamed informants regarding Lawson’s involvement in drug

sales. And finally, the information that Quiles received from the named, known informant




                                               - 10 -
Case No. 21-5914, United States v. Lawson


supported the complaints that were without a named source. Thus, the tips at issue here should

not be viewed as unreliable.

       Even if we did see these tips as less reliable, when the facts are viewed in their totality and

in the light most favorable to the government, the affidavits nonetheless showed a “fair

probability” that criminal evidence would be found at 4442 Hays Fork Lane. Hines, 885 F.3d at

923 (quoting Dyer, 580 F.3d at 390). Given that both searches were supported by probable cause,

we need not examine whether the officers acted in good faith in relying on the search warrants.

See United States v. Leon, 468 U.S. 897 (1984). We affirm the district court’s denial of Lawson’s

second motion to suppress the evidence.

                                       III. CONCLUSION

       For the foregoing reasons, we affirm the denial of the motions to suppress.




                                               - 11 -